DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 01/06/2021 are being considered by the examiner.

Claim Objections
Claims 10, 12, 18, and 19-21 are objected to because of the following informalities: 
- Claim 10 line 3 currently reads “predetermined baselines” and should instead read “the predetermined baselines.” As it is written, it is unclear if the “predetermined baselines” referenced in line 3 are distinctly separate from the “predetermined baselines” referenced in claim 7 lines 5-6 or if they are equivalent elements. It will hereby be interpreted that the two predetermined baselines are equivalent. 
- Claim 12 line 7 currently reads “a predetermined baseline” and should instead read “the predetermined baseline.” As it is written, it is unclear if the “predetermined baseline” referenced in line 7 is distinctly separate from the “predetermined baseline” referenced in lines 3-4 of the same claim or if they are equivalent elements. It will hereby be interpreted that the two predetermined baselines are equivalent.
- Claim 18 line 3 currently reads “an inertial measurement unit configured monitor” and should instead read “an inertial measurement unit configured to monitor.” Claim 18 line 20 currently reads “driven pain level assessment module” and should instead read “the sound-driven pain level assessment module.” As it is written, it is unclear if the “driven pain level assessment module” referenced in line 20 is distinctly separate from the “sound-driven pain level assessment module” referenced in line 6 of the same claim or if they are equivalent elements. It will hereby be interpreted that the two pain level assessment modules are equivalent. Claim 18 line 21 currently reads “a communicate interface” and should instead read “a communication interface.” It will hereby be interpreted that the “communicate interface” referenced in the claim is equivalent to the “communication interface” referenced in the specification (ex. Specification ¶[0026]).
- Claims 19-21 lines 2 read “further comprising” and should instead read “further comprises.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

Claim 18
- Prong 1: a generic placeholder for “means” stated as an “an inertial measurement unit”
- Prong 2: the term “configured (to)” followed by functional language
- Prong 3: the phrase “inertial measurement unit” is not modified by sufficient structure
The term “inertial measurement unit” will hereby be interpreted a unit comprising an accelerometer, a gyroscope, and/or a magnetometer (Specification ¶[0021]).


- Prong 1: a generic placeholder for “means” stated as an “audio sensor”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “audio sensor” is not modified by sufficient structure
The term “audio sensor” will hereby be interpreted as a device capable of capturing one or more sounds, generally understood as a microphone (Specification ¶[0018]). 

- Prong 1: a generic placeholder for “means” stated as an “communicate interface”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “communicate interface” is not modified by sufficient structure
The term “communicate interface” will hereby be interpreted as a specialized computer capable of functioning as an interaction point between sensor system and at third-party system as described in ¶[0026] of the Specification. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 currently reads as dependent on “the system of claim 11.” However, claim 11 is written as drawn to a method. Regarding claim 20, the terms “the memory” and “the processor” lack antecedent basis. It appears that Applicant intended for claim 20 to depend from claim 18, which is drawn to a system and provides antecedent basis for each noted term. For the purposes of examination, Examiner will consider claim 20 as dependent on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfield (US 20150145662). 

	Regarding claim 1, Barfield teaches a method of performing physical activity monitoring and fall detection of a subject using a wearable sensor (Barfield ¶[0019]) comprising at least one audio sensor and at least one of an accelerometer (Barfield ¶[0015]), a gyroscope, and a magnetometer (Barfield ¶[0027]). Barfield teaches the method further comprises monitoring the activities of the subject using at least one of the accelerometer, gyroscope and magnetometer (Barfield ¶[0047], Fig. 5 Step 410). Barfield teaches the method then comprises the step of identifying at least one characteristic motion pattern based on the monitored activities (Barfield ¶[0049], Fig. 5 Step 420) and detecting an apparent fall experienced by the subject based on the identified motion pattern (Barfield Fig, 5 Step 430). Barfield then teaches the monitoring of sounds provided by the audio sensor following the detected apparent fall (Barfield ¶[0038], Fig. 5 Step 440) wherein determining whether the detected apparent fall is an actual fall experienced by the subject is based on the monitored sounds (Barfield ¶[0039], Fig. 5 Step 550). Finally, Barfield teaches wherein the method comprises the step of communicating an indication of the actual fall to a monitoring system, enabling the commencement of responsive action (Barfield Fig. 5 Step 560).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) as applied to claim 1 above, and further in view of McKinley (US 20140266690 – cited by Applicant).

Regarding claim 2, the elements of claim 1 are rejected as described above. Barfield teaches a method wherein determining whether a detected apparent fall is an actual fall comprises isolating sound signals produced by a subject using an audio sensor (Barfield ¶[0038], Fig. 5 Step 440) and extracting segments corresponding to audible trauma-related cues from the isolated sound signals (Barfield ¶[0040]). Barfield teaches wherein determining that the detected apparent fall is an actual fall is based on the extracted segments and a classification model (Barfield ¶[0039], Fig. 5 Step 550). However, Barfield does not teach the method comprises a step using a predetermined model tuned to an acoustic profile of the subject.

The invention described in McKinley is drawn to a “system and method for generating alerts for events in an emergency assistance system (McKinley Abstract)” wherein the “event” may comprise a fall event (McKinley ¶[0027]) and the “system” may comprise a wearable (McKinley ¶[0034]). McKinley teaches audio may be recorded and analyzed following a fall event (McKinley ¶[0048]). Furthermore, McKinley teaches wherein the audio analysis can be tuned to an acoustic profile of the subject (McKinley ¶[0030], “trained using audio samples from a given user”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield to include the features described in McKinley because both references teach a means for using speech classification models to assess the status of a fall, while McKinley further discusses a manner to implement said speech classification model with personalized analysis.

Regarding claim 3, Barfield teaches wherein the audible trauma-related cues could comprise moaning, crying, and verbal expression of being injured (Barfield ¶[0040]). 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of McKinley (US 20140266690 – cited by Applicant) as applied to claim 2 above, and further in view of Barnett (US 20200365275).

Regarding claim 4, the elements of claim 2 are rejected as described above. Barfield-McKinley teaches when it is determined that a detected fall is an actual fall, the method further comprises the steps of examining the severity of the fall based on audible trauma-related cues (McKinley ¶[0026]), and communicating an indication of the actual fall and the extent of the severity to a monitoring system (McKinley ¶[0025]). The evaluation of severity is in part based in part on pitch (McKinley ¶0016) and intensity (McKinley ¶[0046]). Barfield-McKinley does not teach wherein instead of an estimation of the severity of a fall, an estimation of specifically related to the extent of pain a subject is experiencing is made. 

Barnett teaches wherein the extent of pain a subject experiencing can be estimated “through both content of speech and other features of speech (Barnett ¶[0015]).” These other features of speech mentioned can include pitch and intensity (Barnett ¶[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-McKinley to include the features described in Barnett because Barfield-McKinley teaches a means of evaluating speech to assess the severity of a fall event, while Barnett further teaches a means of analyzing pitch and voice intensity parameters to assess a subject’s pain level. One of ordinary skill in the art would recognize a subject’s pain level as an indicator for the severity of a fall event. 

Regarding claim 6, the elements of claim 2 are rejected as described above. Barfield teaches a method comprising the steps of extracting oral, linguistic and paralinguistic cues from isolated sound signals (Barfield ¶[0040]) along with a determined heart rate of a subject (Barfield ¶[0049]) to determine if a detected fall is an actual fall (Barfield Fig. 5 Steps 550, 560). Barfield-McKinley teaches the method further comprises estimating a level of intensity of the fall based on the extracted oral, linguistic and paralinguistic cues (McKinley ¶[0030]). Barfield-McKinley teaches wherein the detected apparent fall is determined to be an actual fall and emergency personnel are dispatched when the level of severity exceeds a predetermined threshold (McKinley ¶[0033]). Barfield-McKinley does not teach wherein instead of an estimation of the severity of a fall, an estimation of specifically related to the extent of pain a subject is experiencing is made.

Barnett teaches wherein the extent of pain a subject experiencing can be estimated “through both content of speech and other features of speech (Barnett ¶[0015]).” These other features of speech mentioned can include pitch and intensity (Barnett ¶[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-McKinley to include the features described in Barnett because Barfield-McKinley teaches a means of evaluating speech to assess the severity of a fall event, while Barnett further teaches a means of analyzing pitch and voice intensity parameters to assess a subject’s pain level. One of ordinary skill in the art would recognize a subject’s pain level as an indicator for the severity of a fall event.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) further in view of McKinley (US 20140266690 – cited by Applicant) as applied to claim 2 above, and further in view of Myers (US 11031013 B1). 

Barfield teaches wherein “recorded audio is consistent with sounds that are likely to occur after a fall event” can be isolated and classified using a neural network (Barfield ¶[0039]). Barfield does not specifically teach wherein the neural network comprises a gated recurrent neural network with bi-directional long short-term memory (LSTM). The invention described in Myers is drawn to speech analysis driven in part by neural networks, wherein the neural network comprises a Long Short-Term Memory neural network and a Gated Recurrent Unit (GRU) neural network (Myers Column 11 Lines 13-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-McKinley to include the features described in Myers because Barfield-McKinley teaches the use of neural networks to classify recorded audio sounds and one of ordinary skill would understand the neural network types described in Myers to be usable neural network configuration variations.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) as applied to claim 1 above, and further in view of Tan (US 10629048 B2).

Regarding claims 7 and 10, the elements of claim 1 are rejected as described above. Barfield teaches a method of determining a heart rate of a subject wherein the measured heart rate may be used to verify whether or not a fall has taken place (Barfield ¶[0027]). Barfield does not teach wherein the detected apparent fall is determined to be an actual fall if the heart rate of the subject exceeds a predetermined heart rate baseline. The invention described in Tan is related to a wearable device and method of use (Tan Column 3 Lines 10-11) for determining if a subject has fallen (Tan Abstract). Tan teaches wherein the device determines if a fall has taken place based on motion data in conjunction with heart rate data (Tan Claim 58) when the heart rate deviates from a normal range (Tan Column 21 Lines 43-44) or a previously determined threshold (Tan Column 36 Lines 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invention to modify the invention described in Barfield to include the features described in Tan because both references use a heart rate value to verify whether or not a fall has taken place, while Tan further teaches the implementation of a threshold in order to identify potential false positive alerts (Tan Column 35 Lines 51-53). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Tan (US 10629048 B2) as applied to claim 7 above, and further in view of Sabesan (WO 2015047873).

Regarding claim 8, the elements of claim 7 are rejected as described above. Barfield teaches a method comprising the step of determining a heart rate of a subject (Barfield ¶[0027]). Barfield does not teach wherein the presence of heart rate is used to determine whether or not the subject is wearing the sensor. The invention described in Sabesan is drawn to a system and method for validating monitoring device placement wherein the monitoring device comprises a heart rate detection sensor (Sabesan Abstract). Sabesan teaches a method comprising the step of determining whether the subject is wearing the sensor based in part on a detected heart rate (Sabesan ¶[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Tan to include the features described in Sabesan because Barfield-Tan teaches the step of determining a heart rate of a subject, while Sabesan further teaches using the determined heart rate to verify whether or not the subject is wearing the sensor in order to “ensure patient compliance with respect to device wearability guidelines (Sabesan ¶[0020])” 

Regarding claim 9, Barfield-Sabesan teaches wherein the system sends a notification when it is determined the subject is not wearing the sensor (Sabesan ¶[0035]). It is implied said notification would prompt the subject to properly wear the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Tan to include the features described in Sabesan in order to “ensure patient compliance with respect to device wearability guidelines (Sabesan ¶[0020])”

Claims 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Sabesan (WO 2015047873) further in view of Sezan (US 20170215835) further in view of Ledingham (WO 2017017547 – cited by Applicant).

Regarding claims 11 and 12, Barfield teaches a method of performing physical activity monitoring of a subject using a wearable sensor (Barfield ¶[0019]) comprising at least one audio sensor and at least one of an accelerometer (Barfield ¶[0015]), a gyroscope, and a magnetometer (Barfield ¶[0027]). Barfield teaches the method further comprises monitoring the activities of the subject using at least one of the accelerometer, gyroscope and magnetometer (Barfield ¶[0047], Fig. 5 Step 410). Barfield teaches a method comprising the step of determining a heart rate of a subject (Barfield ¶[0027]). 

Barfield does not teach wherein the method comprises the steps of extracting heart sounds of a subject using an audio sensor, determining whether the sensor is being worn by the subject using the extracted heart sounds, and notifying the subject when it is determined that the subject is not wearing the sensor to prompt the subject to wear the sensor. Sabesan teaches a method comprising the steps of extracting heart sounds of a subject using audio sensor (Sabesan ¶[0023], acoustic sensors/microphones) and determining whether or not the sensor is being worn by the subject using the validated (Sabesan ¶[0034]) extracted heart sounds (Sabesan ¶[0049]). Sabesan teaches wherein the system sends a notification when it is determined the subject is not wearing the sensor (Sabesan ¶[0035]). It is implied said notification would prompt the subject to properly wear the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield to include the features described in Sabesan because Barfield teaches the step of determining a heart rate of a subject, while Sabesan further teaches using the determined heart rate to verify whether or not the subject is wearing the sensor in order to “ensure patient compliance with respect to device wearability guidelines (Sabesan ¶[0020]).” Furthermore, one of ordinary skill would understand an audio sensor to be a reasonable sensor for detecting heart function parameters. 

The invention described in Barfield-Sabesan does not teach wherein the analysis of the heart sounds comprises the step of determining the sound quality of the extracted heart sounds. The invention described in Sezan is drawn to a wearable stethoscope system including a sensor array (Sezan Abstract). Sezan teaches a method comprising the step of determining a quality metric associated with a collected heart sound and comparing said metric to a quality metric threshold. Sezan teaches wherein if the determined quality metric is less than the quality metric threshold, it can be determined there is misplacement regarding the stethoscope system (Sezan ¶[0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Sabesan to include the features described in Sezan in order to determine whether or not the sensor needs to be moved or repositioned (Sezan ¶[0086], ¶[0089]).

The invention described in Barfield-Sabesan-Sezan does not teach a method comprising the step of determining whether the sensor is being worn by the subject using the determined physical motions of the sensor. The invention described in Ledingham is drawn to a system and method for verifying a subject is complying with wearing a personal emergency response system (Ledingham abstract). Ledingham teaches wherein the device uses monitored physical motions to determine whether or not a subject is wearing a sensor (Ledingham Page 3 Lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Sabesan-Sezan to include the features described in Ledingham in order to identify and address instances of patient non-compliance (Ledingham Page 1 Lines 27-32). 

Regarding claim 15, Barfield teaches a method comprising the step of monitoring ambient sounds provided by the at least one audio sensor of the wearable sensor after detecting the apparent fall (Barfield ¶[0040]).

Regarding claim 16, Barfield teaches a method comprising the step of determining whether the detected apparent fall is an actual fall experienced by the subject further based on the monitored ambient sounds (Barfield ¶[0040]).

Regarding claim 17, Barfield teaches a method comprising the step of determining whether the detected apparent fall is an actual fall when the monitored ambient sounds indicate audible signs of distress by the subject determined by natural language processing (Barfield ¶[0040]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Sabesan (WO 2015047873) further in view of Sezan (US 20170215835) further in view of Ledingham as applied to claim 11 above, (WO 2017017547) further in view of Tan (US 10629048 B2).

Regarding claims 13 and 14, the elements of claim 11 are rejected as described above. Barfield teaches wherein the device utilizes a measured heart rate and heart rate variability in the detection of falls (Barfield ¶[0027]). Barfield further teaches wherein detecting an apparent fall experienced by the subject is in part based on an acceleration sensed by the accelerometer and at least one of the determined heart rate (Fig. 4 “other sensed data” includes heart rate - ¶[0027]). Barfield teaches wherein when it is determined that the detected apparent fall is an actual fall, the method comprises the step of communicating an indication of the actual fall to the monitoring system, enabling commencement of responsive action (Barfield Fig. 4 Step 450).

Barfield does not explicitly teach wherein the heart rate and heart rate variability values are derived from extracted heart sounds. As described above, Sabesan teaches a method comprising the step of extracting heart sounds of a heart of the subject using an audio sensor along with “beat-to-beat rate information (Sabesan ¶[0023]).” 

Furthermore, Barfield-Sabesan-Sezan-Ledingham does not teach wherein determining whether the detected apparent fall is an actual fall experienced by the subject is based on changes to a determined heart rate. Tan teaches wherein the device determines if a fall has taken place based on motion data in conjunction with heart rate data (Tan Claim 58) when the heart rate deviates from a normal range (Tan Column 21 Lines 43-44) or increases in relation to a previously determined threshold (Tan Column 36 Lines 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to invention to modify the invention described in Barfield-Sabesan-Sezan-Ledingham to include the features described in Tan because both Barfield and Tan use a heart rate value to verify whether or not a fall has taken place, while Tan further teaches the implementation of a threshold in order to identify potential false positive alerts (Tan Column 35 Lines 51-53).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Barnett (US 20200365275).

Regarding claim 18, Barnett teaches a system for performing physical activity monitoring of a subject using a wearable sensor (Barfield ¶[0019]) comprising an inertial measurement unit (Barfield ¶[0015] accelerometer, ¶[0027] gyroscopes, magnetometers) configured monitor physical movements of the subject (Barfield ¶[0047], Fig. 5 Step 410) and at least one audio sensor configured to detect ambient sounds around the subject (Barfield ¶[0015]). Barfield teaches the system further comprises a memory that stores executable instructions (Barfield ¶[0067]). The instructions contained in the memory are related to a fall detection module (Barfield Fig, 5 Step 430), a post-fall sound acquisition module (Barfield ¶[0038], Fig 5. Step 440), and a sound-driven fall detection confirmation module (Barfield ¶[0039], Fig. 5 Step 550). Barnett teaches a processor configured to execute the instructions retrieved from the memory (Barfield ¶[0067]) wherein, when executed, cause the processor to complete a series of steps. The processor is configured to detect an apparent fall experienced by the subject, based on the physical activities of the subject monitored by the inertial measurement unit, in accordance with the fall detection module (Barfield Fig, 5 Step 410-430). Furthermore, the processor is configured to acquire sounds through an audio sensor following the detected apparent fall (Barfield ¶[0038], Fig 5. Step 440). The processor is configured to determine that the detected apparent fall is an actual fall experienced by the subject based on the acquired sounds (Barfield ¶[0039], Fig. 5 Step 550). Finally, the device comprises a communication interface configured to communicate an indication of the actual fall to a monitoring system over a wireless network, enabling commencement of responsive action (Barfield ¶[0020], Fig. 5 Step 560). Barfield does not teach a sound-driven pain level assessment processor configured to estimate a level of pain a subject is experiencing based on audible trauma-related cues produced by the subject.

Barnett teaches a processor “configured to analyse the audio signals” related to a spoken input (Barnett ¶[0043]). Barnett teaches wherein the extent of pain a subject is experiencing can be estimated “through both content of speech and other features of speech (Barnett ¶[0015]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield to include the features described in Barnett because Barfield teaches recording and evaluating speech to confirm the occurrence of a fall event, while Barnett further teaches that by analyzing pitch and voice intensity parameters from the recorded speech, one can assess pain level. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Barnett (US 20200365275) as applied to claim 18 above, and further in view of McKinley (US 20140266690 – cited by Applicant).

Regarding claim 19, the elements of claim 18 are rejected as described above. Barfield teaches wherein the processor in conjunction with the memory is configured to isolate sound signals produced by the subject (Barfield ¶[0049]). Barfield teaches the device further extracts segments corresponding to the audible trauma-related cues from the isolated sound signals (Barfield ¶[0049]). Barfield does not teach wherein the system uses a predetermined model tuned to an acoustic profile of the subject when isolating the sound segments. 

McKinley teaches wherein the audio analysis can be tuned to an acoustic profile of the subject (McKinley ¶[0030], “trained using audio samples from a given user”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Barnett to include the features described in McKinley because both references teach a means for using speech classification models to assess the status of a fall, where McKinley further discusses a manner to implement said speech classification model with personalized analysis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Barnett (US 20200365275) as applied in claim 18 above, further in view of Sabesan (WO 2015047873). 

Regarding claim 20, the elements of claim 18 are rejected as described above. Barfield teaches wherein the device comprises a sensor and processor configured to determine the heart rate and heart rate variability of a subject (Barfield ¶[0027]). Barfield does not teach wherein the memory that stores executable instructions further comprises a heart sound detection module, and wherein the instructions, when executed, further cause the processor to determine the heart rate of the subject based on acquired sounds. Sabesan teaches wherein the device is configured to extract heart sounds of a subject using an audio sensor (Sabesan ¶[0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Barnett to include the features described in Sabesan because Barfield-Barnett teaches a heart sound detection module, while Sabesan further teaches wherein the module could comprise an audio sensor. One of ordinary skill in the art would understand an audio sensor to be a reasonable sensor type to use in this application.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 20150145662) in view of Barnett (US 20200365275) further in view of Sabesan (WO 2015047873) as applied in claim 20 above, further in view of Sezan (US 20170215835) further in view of Ledingham (WO 2017017547 – cited by Applicant). 

Regarding claim 21, the elements of claim 20 are rejected as described above. Barfield teaches wherein the processor is configured to track physical activities of the subject monitored by the inertial measurement unit (Barfield ¶[0047] accelerometer, gyroscope, magnetometer) and monitor heart activities (Barfield ¶[0027]). As described above, Barfield-Sabesan teaches wherein the device is configured to monitor heart sounds (Sabesan ¶[0023]). Sabesan further teaches wherein the device is configured to determine whether or not the sensor is being worn by the subject using the validated (Sabesan ¶[0034]) extracted heart sounds (Sabesan ¶[0049]). 

Barfield-Barnett-Sabesan does not teach wherein the device is configured to determine whether the sensor is being worn by the subject based on a determined heart sound quality. Sezan teaches a method comprising the step of determining a quality metric associated with a collected heart sound and comparing said metric to a quality metric threshold. Sezan teaches wherein if the determined quality metric is less than the quality metric threshold, it can be determined there is misplacement regarding the stethoscope system (Sezan ¶[0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Barnett-Sabesan to include the features described in Sezan in order to determine whether or not the sensor needs to be moved or repositioned (Sezan ¶[0086], ¶[0089]).

Barfield-Barnett-Sabesan-Sezan does not teach wherein the device is configured to determine whether the sensor is being worn by the subject based on the physical activities of the subject monitored by the inertial measurement unit. Ledingham teaches wherein the device uses monitored physical motions to determine whether or not a subject is wearing a sensor (Ledingham Page 3 Lines 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Barfield-Barnett-Sabesan-Sezan to include the features described in Ledingham in order to identify and address instances of patient non-compliance (Ledingham Page 1 Lines 27-32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./Examiner, Art Unit 3791